Citation Nr: 1244107	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  06-36 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to January 1983.  She subsequently served in the Arizona National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in November 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO in February 2009.  A transcript of that hearing is associated with the claims files.

In July 2010, the Board issued a decision that in relevant part denied the Veteran's claim of entitlement to service connection for a psychiatric disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2011, the Court granted a joint motion of the parties to vacate that part of the Board's decision that denied service connection for a psychiatric disorder and remand the issue to the Board for further action.  In July 2011, the Board remanded the claim for additional development.


REMAND

As directed, the Appeals Management Center (AMC) afforded the Veteran a VA examination in September 2011 to determine whether any currently diagnosed psychiatric disorder originated during service or was otherwise etiologically related to active service.  Following examination, the examiner determined that there was no Axis I diagnosis.  There was an Axis II diagnosis of personality disorder that at least as likely as not began during service.  The examiner indicated that there was no Axis I psychiatric disability diagnosed at that time and did not provide an opinion as to whether any acquired psychiatric disorder was related to service.

In the July 2011 remand, the Board had directed the examiner to provide an opinion as to etiology for any acquired psychiatric disorder present during the period of the claim.  Medical evidence dated during the appeal period shows that bipolar disorder and mood disorder were diagnosed.  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Despite the Board's directives, the VA examiner did not provide opinions with regard to bipolar disorder or mood disorder, both of which were diagnosed during the appeal period that began in August 2005.  See Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Board were not complied with, the Board itself errs in failing to insure compliance).  Therefore, a remand is necessary to obtain this opinion from a VA examiner.

Accordingly, this case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding evidence pertinent to the Veteran's claim.  If it is unable to obtain any such evidence, it should so inform the Veteran and his representative and request them to submit the outstanding evidence.

2.  Then, the Veteran should be afforded an examination by a psychiatrist or psychologist who did not conduct the September 2011 examination.

The claims folders and any pertinent evidence in Virtual VA that is not contained in the claims folders must be made available to and reviewed by the examiner, and any indicated studies should be performed.

Based on a review of the record and examination of the Veteran, the examiner should state a medical opinion with respect to each acquired psychiatric disorder present during the period of this claim as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that such disorder originated during active service or is otherwise etiologically related to active service.

It is noted that the medical evidence of record shows diagnoses of bipolar disorder and mood disorder since the beginning of this claim in August 2005.  Therefore, the examiner is specifically asked to provide opinions for both of these diagnoses regarding their relationship to service.  If the examiner determines that neither bipolar disorder nor a mood disorder was present in August 2005 or thereafter, he or she should so state and provide the reasoning for that conclusion.

The rationale for all other opinions expressed must also be provided.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issue of entitlement to service connection for a psychiatric disability.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and her representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need taken no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

